J-A14030-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SARWAT EZZELDIN                                     IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                             Appellant

                        v.

MAGDA EZZELDIN

                                                         No. 1495 EDA 2016


                  Appeal from the Order Entered April 27, 2016
                  In the Court of Common Pleas of Pike County
                   Civil Division at No(s): No. 442-2007-CIVIL


BEFORE: BENDER, P.J.E., BOWES AND SHOGAN, JJ.

MEMORANDUM BY BOWES, J.:                            FILED DECEMBER 27, 2017

      Sarwat Ezzeldin (“Husband”) appeals from the April 27, 2016 order of

equitable distribution entered in this divorce action.         We affirm in part,

reverse   in    part,   and    remand    for   proceedings   consistent   with   this

adjudication.

      On March 21, 2007, Husband instituted this action for divorce and

equitable distribution against Appellee Magda Ezzeldin (“Wife”). The matter

was assigned to a master, who held hearings on July 22, 2011, November 7,

2011, July 16, 2012, March 4, 2013, June 21, 2013, September 27, 2013,

December 10, 2013, December 11, 2013, and August 26, 2014.                       On

November 5, 2015, Appellant moved to compel the master to file his report
J-A14030-17



and recommendation, that motion was granted, and the master’s report was

filed on December 3, 2015.

      Husband and Wife were married on November 25, 1977, and two

children, who are both emancipated, were born of the marriage.             In

February 2006, Husband became disabled. He received a settlement of

$125,332 for that disability from a private insurance company as well as

monthly social security disability payments. Wife suffered a stroke in 2012,

and began working part-time and receiving monthly disability payments

from a private insurer.

      The master found that the parties had the following marital assets.

First, the marital residence, which he appraised at a net value, after

encumbrances, of $349,000, located in Baldwin, New York.            Wife had

exclusive possession of this residence after the parties’ separation, paid for

its upkeep, and made substantial repairs to that property. Husband and Wife

also owned 1) a home in Pike County, Pennsylvania, referred to as “the

Hawley residence” that was listed for sale in 2011 at $359,000 and was

encumbered by a mortgage of $220,000; 2) real estate in Cannes, France,

that was sold in 2011; 3)          vacation property in Egypt valued at

$212,818.40; 4) retirement accounts; 5) personal property that the parties

already had distributed in kind; and 6) various vehicles. The master valued

the marital property at $1,120,375, concluding that each party should

receive fifty percent of that amount.   The parties had already divided the

                                    -2-
J-A14030-17



property such that Wife owed Husband a total of $183,872.72 to account for

various expenses paid on the Cannes property by Husband prior to its sale

and to equalize the value of the marital assets owned by the parties.

     Both parties filed exceptions, all of which were denied.    The divorce

court adopted the master’s report and granted the parties a divorce. This

appeal followed. Husband raises these averments on appeal:

     1. Whether it was an error of law and/or gross abuse of
     discretion for the court to have accepted the untimely report and
     recommendation of the master as same was filed in direct
     violation of Pa.R.C.P. 1920.55-2(a)(1)(ii) and the untimeliness
     prejudiced the Appellant.

     2. Whether it was an error of law and/or gross abuse of
     discretion to have allowed the Appellee's expert to testify over
     the objection of Appellant's counsel.

     3. Whether the trial court committed an error of law and/or
     gross abuse of discretion in finding that the Egyptian property
     was subject to equitable distribution and assigning it an
     unsubstantiated and arbitrary value of $212,818.40 when same
     was not supported by the testimony or evidence of record.

     4. Whether the trial court committed an error of law and/or
     gross abuse of discretion in failing to direct that the credits due
     to Appellant from the Cannes France be converted to U.S. dollars
     at the then prevailing rate when the record demonstrated that
     the $39,000 credit was intended to be 39,000 Euros instead.

     5. Whether the trial court committed an error of law and/or
     gross abuse of discretion in failing to schedule further a further
     hearing on the Hawley residence when the master himself
     recognized that he did not have sufficient evidence to make a
     decision that would effectuate economic justice on that issue.

     6. Whether the trial court committed an error of law and/or
     gross abuse of discretion in accepting the recommendation of
     the master in assigning market and rental values with respect to

                                    -3-
J-A14030-17



      the marital New York property which were not current and not
      supported by the record.

      7. Whether the trial court committed an error of law and/or
      gross abuse of discretion in accepting values which the master
      assigned to Appellee's retirement assets which were not
      supported by the record and were lacking full disclosure.

Appellant’s brief at 8-9.

      We first outline the pertinent standard of review herein:

             A trial court has broad discretion when fashioning an
      award of equitable distribution. Our standard of review when
      assessing the propriety of an order effectuating the equitable
      distribution of marital property is whether the trial court abused
      its discretion by a misapplication of the law or failure to follow
      proper legal procedure. We do not lightly find an abuse of
      discretion, which requires a showing of clear and convincing
      evidence. This Court will not find an “abuse of discretion” unless
      the law has been overridden or misapplied or the judgment
      exercised was manifestly unreasonable, or the result of
      partiality, prejudice, bias, or ill will, as shown by the evidence in
      the certified record. In determining the propriety of an equitable
      distribution award, courts must consider the distribution scheme
      as a whole. We measure the circumstances of the case against
      the objective of effectuating economic justice between the
      parties and achieving a just determination of their property
      rights.

             Moreover, it is within the province of the trial court to
      weigh the evidence and decide credibility and this Court will not
      reverse those determinations so long as they are supported by
      the evidence. We are also aware that a master's report and
      recommendation, although only advisory, is to be given the
      fullest consideration, particularly on the question of credibility of
      witnesses, because the master has the opportunity to observe
      and assess the behavior and demeanor of the parties.

Carney v. Carney, 167 A.3d 127, 131 (Pa.Super. 2017) (quoting

Morgante v. Morgante, 119 A.3d 382, 386–87 (Pa.Super. 2015)).


                                      -4-
J-A14030-17



      Husband’s first issue relates to the master’s violation of Pa.R.C.P.

1920.55-2, which provides in pertinent part that, after hearings are

concluded, “the master shall file the record and the report within . . . thirty

days from the last to occur of the receipt of the transcript by the master or

close of the record in contested actions[.]” Pa.R.C.P. 1920.55-2(a)(1)(ii).

Herein, there was a fifteen-month delay between the close of the record at

the final hearing and the filing of the report. While we are fully aware that

this provision was violated, we conclude that Husband is not entitled to

relief. First, the violation in question was readily apparent by September 26,

2014, which was the thirty-first day after the final hearing, and the close of

the record herein.      Husband took no action to compel the filing of the

master’s report until thirteen months later. He offers no explanation for his

failure to seek a remedy of the situation for over one year, and levels no

credible claim of prejudice by the Rule’s violation, with one exception.

      That exception pertains to a decline in value of a marital asset, and we

will correct the prejudice inuring to Husband, infra, in connection with our

discussion of his issue number five. Additionally, Husband offers no viable

remedy for the delay in filing the report. The hearings had been held, and it

would be a waste of both the parties’ and judicial resources to require the

entire matter to be retried after there were nine hearings on the equitable

distribution matters.     This panel will remedy the prejudice caused to




                                     -5-
J-A14030-17



Husband by the delay in this appeal.             Simply put, the first contention on

appeal affords Husband no relief.

       Husband’s second issue relates to the master’s acceptance of

testimony from Milad Yanni regarding title to Egyptian property, which

Husband claimed that he transferred to his sister to repay a debt that he

owed her.      The contentions concerning Mr. Yanni relate to the master’s

acceptance of proof presented by Wife in the form of telephonic testimony

from Mr. Yanni, an Egyptian attorney, who established that title to the

property in question remained in Husband’s name.

       On appeal, Husband raises several objections to Mr. Yanni’s proof, and

he contends that Mr. Yanni should not have been permitted to provide

evidence because: 1) in violation of Pa.R.C.P. 1920.33(2),1 Wife’s pretrial

statement did not include Mr. Yanni’s name, address, qualifications,

experience or report, Appellant’s brief at 24; 2) Mr. Yanni was not qualified

to offer opinion testimony regarding the ownership of the Egyptian property,

Id.; 3) there was no good cause shown to permit Mr. Yanni to testify by

____________________________________________


1
  That rule provides that a party must provide to the opposing spouse the
name and address of any expert witness the party intends to call at trial,
more specifically stating, “A report of each expert witness listed shall be
attached to the pre-trial statement. The report shall describe the expert's
qualifications and experience, state the substance of the facts and opinions
to which the expert is expected to testify and summarize the grounds for
each opinion[.]” Pa.R.C.P. No. 1920.33(2)




                                           -6-
J-A14030-17



telephone as required by Pa.R.C.P. 1930.3,2 Id. at 26; and 4) Husband’s

testimony that the property was informally transferred to his sister should

have been accepted given Mr. Yanni’s inexperience with military law. Id. at

26-33.

       Husband did not raise his first objection before the master. Although

Husband noted that he did not have Mr. Yanni’s “CV, resume . . . [or] copy

of his license to practice law,” he neglected to assert, to any extent, that Mr.

Yanni was not permitted to testify due to these defects.            N.T. Hearing,

7/16/12, at 13. Husband did raise his second objection before the master

by maintaining that the witness was not qualified to offer an opinion, id., but

Wife proceeded to establish that Mr. Yanni graduated from the University of

Cairo with a law degree, had a license to practice law, was a member of the

Egyptian equivalent of the bar association, and had been employed as an

attorney for twenty-one years.           Id. at 13-14.   Additionally, Mr. Yanni’s

practice was devoted almost entirely to real estate law. Id. at 15.

       In light of the foregoing, the master found him qualified to offer an

opinion as to the ownership of Husband’s property in Egypt, and Mr. Yanni

proceeded to testify that the contract of sale between Husband and his sister
____________________________________________


2
 “With the approval of the court upon good cause shown, a party or witness
may be deposed or testify by telephone, audiovisual or other electronic
means at a designated location in all domestic relations matters.” Pa.R.C.P.
1930.3




                                           -7-
J-A14030-17



that Husband had presented to Wife was ineffectual under Egyptian law to

transfer ownership of the property in question. Id. at 19-21.       Mr. Yanni

thereafter personally ascertained that the property belonged to Husband by

examining records from the town where the property was located and

discovering that all of the utilities were in Husband’s name. Id. at 22-23.

      As our Supreme Court explained in Freed v. Geisinger Med. Ctr., 5

A.3d 212, 216 (Pa. 2010), “if a witness has any reasonable pretension to

specialized knowledge on the relevant subject, he may be offered as an

expert witness, and the weight to be given his testimony is for the trier of

fact to determine. Rule 702 of the Pennsylvania Rules of Evidence also

provides that ‘a witness qualified as an expert by knowledge, skill,

experience, training or education may testify.’ Pa.R.E. 702.”       Mr. Yanni

unquestionably was qualified to offer an opinion as to how property was

titled in Egypt.

      Husband also complained to the master that there was no good cause

shown so as to permit Mr. Yanni’s testimony via telephone.         Thereafter,

there was a discussion on the record wherein Wife asserted that the parties

agreed to accept the testimony by telephone, Husband professed a lack of

memory of such an agreement, and the master resolved the conflict through

his own recollection that the parties had agreed that testimony about the

Egyptian property could be received by means of telephone.        Id. at 5-7.

Furthermore, since the witness was in Egypt and had to be an expert in

                                    -8-
J-A14030-17



Egyptian law, there was good cause shown for taking the testimony by

electronic means rather than having the witness spend thousands of dollars

to travel to the United States to establish the ownership of one marital

asset, when that issue was straight forward and did not require extensive

discussion by the witness in question.      Accordingly, we reject Husband’s

third objection to Mr. Yanni’s testimony.

      Husband’s ultimate challenge to the finding that the Egyptian property

was marital property subject to equitable distribution is that the master

erred in failing to give credence to Husband’s claim that he transferred the

property to his sister. While Husband also levels vague complaints regarding

missing documents and about Mr. Yanni’s admitted lack of knowledge about

Egyptian military law, we find those complaints insufficient to warrant

alteration of the trial court’s finding regarding the Egyptian property.    The

record established that Mr. Yanni was properly qualified as an expert in

Egyptian real estate law, Husband provides no “Egyptian military law” that

would militate in favor of a finding that he validly transferred the property in

question to his sister, and Husband was supplied with any documentation

pertinent to the issues raised before the master.

      As to Husband’s challenge to the master’s rejection of his testimony

that he did not own the property and acceptance of Mr. Yanni’s proof that

the real estate was still titled in Husband’s name, we repeat the rule of law

enunciated, supra, that the master’s recommendations are accorded full

                                     -9-
J-A14030-17



consideration on questions of credibility.   The master chose not to believe

Husband’s position that he gave his sister the Egyptian property to satisfy a

debt that he owed her. This credibility determination was amply supported

by the contrary evidence of Mr. Yanni, who examined local real estate

records and utility bills to establish that the property in question was still

owned by Husband. Thus, we reject Husband’s allegation on appeal that the

trial court erred in accepting the master’s finding that the Egyptian property

was a marital asset.

      Husband’s third issue on appeal concerns the value placed on the

Egyptian property, and he claims that it was only worth between $40,000 to

$60,000. The master found that the property had a value of $212,818.40

based upon the fact that Husband himself claimed that it was worth 200,000

Euros, which the master converted to United States dollars, on two

mortgage applications that he admittedly completed. The master converted

the Euros to United States dollars and assigned the property the value in

question.   In Childress v. Bogosian, 12 A.3d 448, 456 (Pa.Super. 2011)

(citation omitted), we observed:

             The Divorce Code does not specify a particular method of
      valuing assets. Thus, the trial court must exercise discretion and
      rely on the estimates, inventories, records of purchase prices,
      and appraisals submitted by both parties. When determining the
      value of marital property, the court is free to accept all, part or
      none of the evidence as to the true and correct value of the
      property. Where the evidence offered by one party is
      uncontradicted, the court may adopt this value even though the
      resulting valuation would have been different if more accurate

                                    - 10 -
J-A14030-17



      and complete evidence had been presented. A trial court does
      not abuse its discretion in adopting the only valuation submitted
      by the parties.

      In the present case, Wife submitted into evidence two mortgage

applications, and Husband admitted that the documents contained his

writing.   N.T. Hearing, 7/16/12, at 84-87. In those mortgage applications,

Husband represented that the Egyptian property was worth 200,000 Euros

and was unencumbered. As we have articulated that the value of a marital

asset can be premised upon any type of proof and since Husband admittedly

completed two mortgage applications assigned a 200,000-Euro value to the

Egyptian property, we find no error in the master’s acceptance of that

documentary proof as the value of the Egyptian property.

      Husband’s fourth issue on appeal concerns the amount of credit that

he received for payments to maintain the real estate in Cannes, France. His

position is that the master obviously erred in crediting him for $39,000 in

United States dollars when the uncontracted evidence was that he expended

39,000 Euros, which should have been converted to $58,016.34 in United

States dollars.   Appellant’s brief at 37.   We cannot agree with Husband’s

characterization of the record, as it was Husband who represented that he

expended 54,000 Euros for upkeep while Wife contradicted that testimony

by stating that Husband transferred $39,000 in United States dollars to

Egypt so that it could be exchanged into Euros at a better rate and then sent

to Cannes.

                                    - 11 -
J-A14030-17



     Specifically, Husband reported on the money that he spent on the

Cannes property as follows: “Q: Did you pay monies into the French

property or to maintain it from the date of separation forward? A. Yes. Q:

What was the total amount that you paid into it? A. 54,000 Euros.” N.T.

Hearing, 7/22/11, at 123.   On her part, Wife admitted that Husband paid

money for upkeep on the Cannes property, stating: “Q. Okay. Did Mr.

Ezzeldin expend money on [the French] property? A. Yes, he did. Q: How

much did he spend? A. He spent $39,000.” N.T. Hearing, 7/21/13, at 32.

Wife clarified that the money in question was United States dollars, not

Euros, stating, “We sent the money from New York to Egypt and he

transferred it with a very good rate because he used to keep monitoring the

exchange rate and we got the most out of the exchange sending the money

through Cairo to France.” Id. at 33-34.

     Accordingly, the record establishes that there was no clear error

regarding the amount of the credit. Husband claimed that the amount that

he sent was 54,000 in Euros while Wife stated that he sent $39,000 in

dollars from the United States through Egypt to France to obtain a good

exchange rate.   The master was permitted to credit Wife’s testimony that

the money was United States dollars rather than Euros. Hence, we reject

Husband’s fourth issue raised on appeal.

     Husband’s fifth position is that the master improperly found that

property referred to as the Hawley residence had $100,000 in equity. That

                                   - 12 -
J-A14030-17



$100,000 was assigned to Husband in the equitable distribution equation.

Husband notes that, during the lengthy delay between the end of the

hearings and the master’s issuance of his report, the Hawley property

admittedly was sold without any profit and that there actually was zero

equity in that real estate.   The case law provides that, in valuing marital

assets, there is a clear preference for use of date of distribution value so

that the marital estate can be properly valued and equity between the

parties achieved. “In determining the value of marital assets, a court must

choose a date of valuation which best works economic justice between the

parties. The same date need not be used for all assets.” Smith v. Smith,

904 A.2d 15, 18 (Pa.Super. 2006). We observed in Smith that our Supreme

Court in Sutliff v. Sutliff, 543 A.2d 534 (Pa. 1988) indicated that the date

of distribution should generally be utilized for determining the value of a

marital asset as that date is the one that will most likely achieve economic

justice.   There are only limited circumstances when a different valuation

date, normally the date of separation, is utilized.     Smith, supra. Those

circumstances include when one spouse has consumed or disposed of the

asset in question or if conditions render it difficult to ascertain the date-of-

distribution value. Id. Neither of those circumstances is present in this case.

      Instead, it was undisputed that the Hawley residence was placed on

the market and sold after the evidence before the master was closed. The

property was sold for no gain, and, while there was proof presented to the

                                     - 13 -
J-A14030-17



master that the Hawley residence had $100,000 in equity, that fact was

disproven by subsequent events.      Husband did not dispose of or consume

the Hawley residence, and its date-of-distribution value was readily

established by the actual sale of the property in question.          Hence, we

conclude that there was no value in the Hawley residence, and Husband

should not have been assigned $100,000 with respect to that asset.             The

equitable distribution equation must be recalculated so that Husband is not

distributed an asset with an assigned value of $100,000 when there was no

value to that item.

      Husband’s sixth averment is that Wife should have been charged fair

rental value on the Baldwin residence, which she occupied after the parties

separated.    As we have stated in Lee v. Lee, 978 A.2d 385 (Pa.Super.

2009), “[I]t is within the discretion of the trial court to grant rental value as

a part of equitable distribution.” The rationale for an award of rental value is

that one party does not have the benefit of possession of jointly-owned

property that has been occupied solely by the other spouse, and the

nonpossessory spouse is thus generally awarded compensation for the use

of his or her one-half interest in the property. This Court has discussed the

analysis for deciding whether to award rental credit:

             First, the general rule is that the dispossessed party is
      entitled to a credit for the fair rental value of jointly held marital
      property against a party in possession of that property, provided
      there are no equitable defenses to the credit. Second, the
      rental credit is based upon, and therefore limited by, the extent

                                     - 14 -
J-A14030-17



     of the dispossessed party's interest in the property. Third, the
     rental value is limited to the period of time during which a party
     is dispossessed and the other party is in actual or constructive
     possession of the property. Fourth, the party in possession is
     entitled to a credit against the rental value for payments made to
     maintain the property on behalf of the dispossessed spouse.

Id. (citation omitted; emphasis added).

     We find that the trial court did not abuse its discretion in declining to

award Husband fair market rental on the Baldwin residence, which Wife

exclusively possessed.   That refusal was calculated primarily to offset the

fact that Wife was not awarded fair market rental for her interest in the

Hawley residence, which Husband exclusively controlled and to which Wife

had no access.    Moreover, Wife aided in expenses associated with the

Hawley residence. In rejecting Husband’s sixth position on appeal, we adopt

the sound reasoning of the trial court, which disproves the existence of an

abuse of discretion in connection with its decision to award Husband fair

market value rental as to the Baldwin residence:

            Both parties agreed that post-separation in 2007, the
     [Husband] consented to and the [Wife] was granted exclusive
     possession of the Baldwin Residence. July 22, 2011 Hearing
     Transcript at 83; June 21, 2013 Hearing Transcript at 61. Both
     parties testified that [Wife] made payments for utilities,
     homeowner's insurance, a line of credit against the residence
     with a balance of about $2,000, and property and school taxes
     for the years 2006-2007, 2007-2008, 2008-2009, and 2009-
     2010, while [Husband] contributed nothing to those expenses
     after leaving the Baldwin Residence. July 22, 2011 Hearing
     Transcript at 91; July 16, 2012 Hearing Transcript at 131, 196.
     Both parties testified that [Wife] had not paid property taxes for
     the years 2010-2011 or 2011-2012, July 16, 2012 Hearing
     Transcript at 131, but [Wife] attributed her inability to pay the

                                   - 15 -
J-A14030-17



     taxes to her support payments to [Husband] and her reduction in
     income from her disability. December 10, 2013 Hearing
     Transcript at 29-30. [Husband] testified that the annual property
     taxes cost about of $9,880, July 22, 2011 Hearing Transcript at
     91, while [Wife] testified that they cost about $10,000 to
     $13,000. December 10, 2013 Hearing Transcript at 30. [Wife]
     added that she has been attempting to arrange for installment
     payments for unpaid taxes and interest, but the collector wants
     payment in-full. December 10, 2013 Hearing Transcript at 35-36.
     [Husband] claimed that the homeowner's insurance cost about
     $600-$1,000 per year, July 22, 2011 Hearing Transcript at 91,
     while [Wife] testified that it costs $233 per month and that she
     had paid it up-to-date. December 10, 2013 Hearing Transcript at
     30. Additionally, while [Husband] testified that he made/paid for
     repairs/renovations to Baldwin Residence, July 22, 2011 Hearing
     Transcript at 89; July 16, 2012 Hearing Transcript at 131 -32,
     [Wife] claimed and testified that because the work had been done
     without permits, it would cost about $30,000 to repair before the
     Baldwin Residence could be sold. July 16, 2012 Hearing
     Transcript at 131-32; December 10, 2013 Hearing Transcript at
     31-32. Regarding the rental value of the Baldwin Property,
     [Husband] testified that, based on his observation that the
     neighbor listed their smaller property for rent at about $2,400 per
     month, the Baldwin Residence could have been rented for about
     $2,500 or $2,800 per month. July 22, 2011 Hearing Transcript at
     91-92.

           Both parties testified that the monthly mortgage payments
     for the Hawley Residence were about $2,900 to $3,000 and
     included the taxes and insurance. July 22, 2011 Hearing
     Transcript at 39; July 16, 2012 Hearing Transcript at 134, 199;
     June 21, 2013 Hearing Transcript at 35, 90; September 27, 2013
     Hearing Transcript at 90. [Husband] also testified that he paid
     "almost $1,500" in annual dues for the Hawley Residence. July
     22, 2011 Hearing Transcript at 39. [Husband] claimed that over
     the course of three years, in total, he paid $98,000 on the
     mortgage, $4,000 in dues, $1,500 in utilities, and $4,000 in
     repairs needed to list them home for sale. Id. at 63-64. While
     [Husband] claimed that post-separation, [Wife] paid nothing
     toward the Hawley Residence's expense, Id. at 41, both parties
     agreed that [Wife] had been paying [Husband] about $900 per
     month to help pay the mortgage payments on the Hawley
     Residence. July 16, 2012 Hearing Transcript at 131-32.

                                   - 16 -
J-A14030-17



     [Husband] claimed that in August, 2010, for health reasons, he
     left the Hawley Residence but continued to pay expenses. July
     22, 2011 Hearing Transcript at 41. On cross examination,
     [Husband] stated that up until several months before the July 16,
     2012 Hearing, he had been living half the year at the Hawley
     Residence and half in California, but then claimed that he had not
     been living at the Hawley Residence for over a year. July 16,
     2012 Hearing Transcript at 133-34. According to [Wife], since
     before May 2009, because [Husband] had changed the locks, she
     had not been to the Hawley Residence. June 21, 2013 Hearing
     Transcript at 129. [Husband] said that he was willing to rent the
     Hawley Residence, July 22, 2011 Hearing Transcript at 41, but
     [Wife] said that she did not want it to be rented prior to sale.
     September 27, 2013 Hearing Transcript at 145.

           In addition, [Husband] testified that from the date of
     separation until November of 2008, he made the full mortgage
     payments, then paid fifty percent in December 2008 and January
     2009, and then until May of 2009, per an arrangement with the
     bank, paid only the interest. June 21, 2013 Hearing Transcript at
     35-37; September 27, 2013 Hearing Transcript at 145. [Wife]
     claimed to have contributed about $90,000 in total to the Hawley
     Residence Mortgage and that the amount that she paid regarding
     the Residence from separation until sometime in 2009 equaled
     the mount that [Husband] had paid regarding the property from
     2009 until the June 21, 2013 Hearing. June 21, 2013 Hearing
     Transcript at 37, 50-51. Also, according to [Wife], [Husband]
     obstructed the sale of the Residence. Id. at 38 -40.

           In claiming that the Hearing Master failed to assign a rental
     value to the Baldwin Residence and that [Wife] lived there "rent
     free and without having paid taxes," [Husband] once again
     mischaracterizes the testimony, evidence, and recommendation
     in this matter. The testimony and evidence presented by both
     parties clearly shows that the while the [Wife] had exclusive
     possession of the Baldwin Residence, she exclusively paid all
     costs associated with that residence, minus the two years of
     property taxes. Additionally, while [Husband] did not officially
     have exclusive possession of the Hawley Residence, he
     constructively had exclusive possession because he was the only
     one of the two parties to live at and use that residence during the
     majority of the post-separation period. Furthermore, he freely
     and willingly chose not to live exclusively in the Hawley Residence

                                   - 17 -
J-A14030-17



     and instead moved to California. Moreover, both parties testified
     and acknowledged that for much of the post-separation period,
     [Wife] contributed substantial payments to be used to pay the
     mortgage on the Hawley residence. Finally, the Hearing Master
     did not fail to assign a rental value to the Baldwin residence.
     Instead, based on the foregoing findings of fact, he determined
     that neither party was entitled to rent as part of the distribution.

Trial Court Opinion, 7/14/16, at 31-35.

     Husband’s final contention relates to the valuation placed on Wife’s

retirement assets. His position in this respect is confusing and undeveloped.

There are two positions sufficiently articulated to address.   Husband’s first

claim, which is that the Wife’s retirement assets continued to grow after

separation while his ceased increasing in value after he became disabled

during the marriage, Appellant’s brief at 44, is belied by the record. Wife

presented proof before the master, in the form of statements, that her

retirement accounts decreased after separation due to fluctuations in the

stock market. In 2012, during the pendency of the hearings, Wife herself

became disabled and started to work part-time and receive disability

payments.     Husband provided no indication to the trial court that Wife’s

retirement accounts had increased in value since the master’s hearings.

Husband readily could have established that Wife’s retirement assets

increased in value by presenting a motion for discovery as to that issue,

especially after the master’s report was not forthcoming in a timely manner.

Wife had already supplied the necessary proof regarding the assets in

question before the master and, contrary to Husband’s vague assertions on

                                   - 18 -
J-A14030-17



appeal, we are aware of no authority requiring a party to continue to provide

evidence regarding a matter that already has been presented to the finder of

fact.

        The only other contention that this Court can discern with respect to

Husband’s position on Wife’s retirement assets is that an annuity was

overlooked in the equitable distribution equation. Id. This position is flatly

refuted by the record.      The annuity was purchased from Transatlantic

Holdings, Inc., N.T. Hearing, 12/11/13, at 23, and that asset was included in

the equitable distribution scheme.     Trial Court Opinion, 7/14/16, at 35.

Husband provides this panel with no grounds upon which to disturb the trial

court’s finding with respect to valuation of Wife’s pension assets.

        In conclusion, we reverse and remand for the equitable distribution

scheme to be adjusted to reflect the fact that the Hawley residence had no

value. In all other respects, we affirm.

        Order affirmed in part and reversed in part.      Case remanded for

proceedings consistent with this memorandum. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/27/2017

                                    - 19 -